DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 9/17/2018.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figures 4a-c- Reference numeral 460
Figure 9- Reference numeral 920
Figure 12- Reference numeral 1332-1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘comprising’ should read ‘including’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

     Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 19, line 1 recites ‘A recording medium…’.  Under broadest reasonable interpretation, computer readable media also covers signals per se, unless defined otherwise in the application.  In the instant case, Paragraph 00229 of the instant application discusses various embodiments of the recording medium, wherein a program module format of commands may be stored in a transitory or non-transitory computer readable recording medium.  In view of this, the recording medium recited in Claim 19, line 1 is reasonably interpreted to also cover transitory signals per se, and thus Claim 19 is directed to non-statutory subject matter (i.e. Claim 19 is not directed to a process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krah (U.S. Patent No. 8018579).
     Krah discloses an electronic device (See for example Abstract; Figures 1-12) comprising a display (See for example 112 in Figure 1; 204 in Figure 2); a sensor (See for example 104 in Figures 1-2); and a processor (See for example Figure 7, particularly 718, 706, 726), wherein the processor is configured to based on an interaction mode which is operated according to a user interaction being initiated, control the sensor to detect a position of a user and control the display to display a graphic object at a position corresponding to the detected position (See for example col. 4, lines 31-52; col. 5, lines 4-11, wherein when hands 120, 122 are placed in imaging volume 108, the hands are detected by the scanning beams 106 and sensor 104, the exact positions of the hands are determined, and corresponding left and right hand images 124, 126 are projected on the display 112), and based on the user interaction being input in the interaction mode, change the graphic object and control the display to provide feedback regarding the user interaction (See for example col. 4, lines 31-52; col. 5, lines 4-11, wherein the projected left and right hand images 124, 126 can be used to interact with virtual objects 114, 118) in the imaging volume 108.  Krah further discloses the sensor includes a first camera (See for example 104 in Figures 1-2) which is disposed in a direction of the display, and wherein the processor is further configured to, based on the interaction mode being .

Allowable Subject Matter
     Claims 3-9, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2019/0121522 A1 to Davis et al.
U.S. Patent No. 8810513 to Ptucha et al.
U.S. Patent Application Publication US 2011/0107216 A1 to Bi.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/11/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872